*555The opinion of the court was delivered by
Garrison, J.
This certiorari brings up the judgment of the Court of Common Pleas of Union county reversing that of the police justice and dismissing the complaint of the prosecutor.. The complaint was for failure to comply with an ordinance of the city of Elizabeth with respect to the registration of dogs, passed May 2d, 1892.
“An act providing for the licensing of dogs ” (Pamph. L. 1893, p. 328; Gen. Stat., p. 2237) supersedes any power of exacting license fees for dogs that the city of Elizabeth possesses under its charter. Such was the decision of this court in the case of Mulcahy v. Newark, 28 Vroom 513. The ordinance under which conviction was had in the present case was in its essential features repugnant to the repealing statute.
The judgment of the Pleas is affirmed, with costs.